PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gaver et al.
Application No. 16/385,023
Filed: 16 Apr 2019
For: Method, Device and System For Creating A Virtual Local Social Network

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37CFR 1.181 filed January 13, 2021. 

On May 26, 2020, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office action. The non-final Office action indicated extensions of time were permitted under 37 CFR 1.136(a); however, in no event, can a reply be timely filed after six months from the mailing date of the Office action. 

On October 30, 2020, applicant submitted a reply to the non-final Office action, accompanied by a Statement of Delay Due to COVID -19 Outbreak, and a $220 fee for a one-month extension of time for response under 37 CFR 1.136(a).  

On November 12, 2020, the Office mailed a communication informing applicant that the request for relief under the CARES Act was denied because the due date for the reply was not with the window of March 27, 2020 through May 31, 2020. Additionally, the Office mailed a NOTICE REQUIRING EXTENSION OF TIME FEE No New Time Period is Provided, informing applicant that the USPTO received the reply on October 30, 2020, to the non-final Office action mailed May 26, 2020, after the expiration of the three-month period for reply set in the Office action. The Office notified applicant that a three-month extension of time was needed to make the reply of October 30, 2020, timely filed. 

As stated in the present petition, applicant received the Notice of November 12, 2020, requiring a three-month extension of time. Applicant asserts applicant contacted the USPTO on November 15, 2020, for instruction regarding the extension of time fees due. Applicant indicates that applicant informed the USPTO representative that the notice indicated a three-month extension of time fee was need; however, applicant had already paid a one-month extension of time. Applicant contends the USPTO representative instructed applicant to pay a two month extension of time. Applicant states that applicant paid an additional two-month extension of time fee of $640 on November 18th, 2020, as instructed. 

On January 8, 2021, the examiner issued a Notice of Abandonment, indicating this application is abandoned in view of applicant's failure to timely file a proper reply to the Office action mailed on May 26, 2020. The Notice of Abandonment stated:

The request for extension under COVID-19 was denied because the due date for reply was not in the identified window of 3/27/202 through May 31, 2020 and a 3- month extension with appropriate fee was needed to make the reply timely, see Notice of Additional Fee Due dated 11/12/2020. The applicant submitted a 1 month extension with the fee of $220 then a two month extension with a fee of $640, totaling $860, however under 1.17(a)(3), the fee for extension for response within the third month is $1480, therefore the extension of time fee submitted is insufficient.

On January 13, 2021, applicant filed the present petition requesting withdrawal of holding of abandonment and payment of a $620 fee to complete the amount of $1480 for a three-month extension of time. 

The Office has reviewed the record and the arguments presented by applicant on petition and determined the application is, indeed, abandoned. Specifically, applicant failed to file a timely reply to the non-final Office action due to payment of an insufficient extension of time fee. 

The Office notes that a petition for an extension of time under 37 CFR 1.136(a) and appropriate fee amount must be filed within the extended time period for reply. The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee were filed is the date for purposes of determining the period of extension and the corresponding amount of the fee due. The expiration of the time period is determined by the amount of the fee paid. In no case may an applicant reply later than the maximum period of six-month statutory period set forth in the non-final Office action of May 26, 2020. That is, applicant had until November 26, 2020, to submit a reply with a petition for a three-month extension of time and a $1480 fee.

Pursuant to 37 CFR 1.135,

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless a non-final Office action indicates otherwise. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. …

Furthermore, 37 C.F.R. 1.136(a) states:

(1) If an applicant is required to reply within a nonstatutory or shortened statutory time period, applicant may extend the time period for reply up to the earlier of the expiration of any maximum period set by statute or five months after the time period 
…

(2) The date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. The expiration of the time period is determined by the amount of the fee paid. A reply must be filed prior to the expiration of the period of extension to avoid abandonment of the application (§ 1.135), but in no situation may an applicant reply later than the maximum time period set by statute, or be granted an extension of time under paragraph (b) of this section when the provisions of paragraph (a) of this section are available.

Where a reply is filed after the three-month shortened statutory period for response to the Office action has expired, and no petition under 37 CFR 1.136(a) or extension of time fee accompanies it, the reply will not be accepted as timely until and unless the petition under 37 CFR 1.136(a) and the correct extension of time fee are submitted within the maximum extendable period. 

In this case, the non-final Office action of May 26, 2020, set a three-month shortened statutory period for reply. Applicant filed a reply on October 30, 2020, in the sixth month after the mailing the Office action, and included a petition for only a one month extension of time and a $220 fee. For the reply to be considered timely filed, applicant was required to file a petition under 37 CFR 1.136(a) with a $1480 extension of time fee no later than the expiration of the sixth month maximum response period, i.e., November 26, 2020. The fees for extensions of time under 37 CFR 1.136(a) as set forth in 37 CFR 1.17(a) are cumulative. See MPEP 710.02(e). Furthermore, the fee amount is determined by the date it is paid. Therefore, if applicant paid the fee set forth in 37 CFR 1.17(a)(l) for a one-month extension of time within the extended time period for reply, and thereafter, decides that an additional two months is needed, the proper fee within the extended time period for reply would be the amount set forth in 37 CFR 1.17(a)(3) less the amount set forth in 37 CFR 1.17(a)(1) that was previously paid. 

Applicant may not now pay the balance of $620 for a three-month extension of time outside the maximum six-month statutory response period set in the non-final Office action of May 26, 2020, for the reply of October 30, 2020, to be considered timely filed to save the application from abandonment. 
It is unfortunate that there may have been a miscommunication between applicant and the Office and applicant relied on oral information regarding the amount of the extension of time fees. Nevertheless, abandonment takes place by operation of law for failure to reply to an Office action within the period for response, including any available extensions of time. The applicant is ultimately responsible for filing a timely and proper reply to an outstanding Office action within the time period provided to save the application from abandonment. Applicant has a duty to familiarize himself or herself with the patent rules, statutes, and fees amounts (viewable to the public on the USPTO website) and to apply them accordingly. Furthermore, the Office reminds applicant that all business with the USPTO should be transacted in writing.  See 37 CFR 1.2. The action of the USPTO will be based exclusively on the written record in the Office and no See id. 
The record is clear that applicant was required to submit a three-month extension of time of $1480 no later than November 26, 2020, for the reply of October 30, 2020 to be considered timely filed. The record further shows that applicant submitted an insufficient extension of time fee on October 30, 2020, and November 18, 2020, totaling $860. Therefore, the application became abandoned for applicant’s failure to file a timely reply, including the proper extensions of time, and not due any part by the USPTO.  

The petition under 37 CFR 1.181 is DISMISSED.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. No extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181”. This is not a final agency action within the meaning of 5 U.S.C. § 704. 
 
Applicant is advised that the abandonment of this application may be overcome by filing a petition to revive under 37 CFR 1.137. A grantable petition to revive under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding non-final Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.

As the $620 extension of time fee was paid on January 13, 2021, after the maximum statutory period for reply and abandonment of the application, the fee payment is inappropriate. Applicant may request a refund of the $620 fee as follow. 

When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                         




    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).